DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because it is not clear how the control unit be configured to receive a setting among the settings by a user operation.
What is required by the claim?
Is some text missing from the claim?
Claims 12-14 are further indefinite and incomplete because it is not clear from claim 12 what produces/captures “a captured image”.
Claim 16 is \further indefinite because it is not clear whether or not an image sensor is a part of the claimed apparatus.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1 and 3-19 is/are rejected under 35 U.S.C. 103 as obvious over Sugihara (US 2004/0200027).
Sugihara teaches an apparatus (10).
The apparatus comprises:
A first cleaner and a second cleaner (an air blowing device with a nozzle and a wiper);
A driver to move the cleaners;
A CPU with a processor;
A graphic user interface with a display;
A control unit to control the device;
A setting unit to set the functioning of the apparatus and the specifics of the cleaning;
An attachment unit to attach the apparatus to a camera;
A detection unit to detect attachment;
An obstacle detection unit.
Sugihara teaches that the CPU controls the functioning of the apparatus according to the settings. Thereby presence of memory storing instructions/settings is inherent.
See entire document, especially Figures 1-8 and the related description and the description at [0023], [0025], [0027-28], [0030], [0032], [0036-44], [0046-47], [0051-56], [0058].
It is not clear from Sugihara whether or not both air blowing cleaner and the wiping cleaner are used together.
However, since Sugihara discloses both units for cleaning and states that the removing unit may comprise any other structure in addition to the wiper that would enable practice of the invention it would have been obvious to an ordinary artisan at the time the invention was filed to provide both the wiper and the air blowing cleaner disclosed by Sugihara in the cleaning apparatus of Sugihara.
AS to the display unit and the control unit configured to display on the display unit the settings that are for a cleaning order and or a number of cleaning operations performed by the first/second cleaners.
 Sugihara teaches that the control unit shows on the display unit operation status/settings and messages including at least intensity of cleaning, required time of cleaning, elapsed time of the cleaning, information related to operational results, messages to the user, cleaning mode messages, mounting, dismounting, connection status, etc. Sugihara teaches drive settings of the cleaners as operation parameters.

As to the setting for number of cleaning operations: such is disclosed by Sugihara at least at Figure 8 and the related description (steps s110 and 111).
The display unit is also disclosed as showing such (at least [0052]).
Further, it would have been obvious to an ordinary artisan at the time the invention was filed to enable control/display unit of the modified apparatus of Sugihara to show on the display unit information regarding the required cleaning parameters/time for each of the cleaning devices of the modified apparatus.
Further, it would have been obvious to an ordinary artisan at the time the invention was filed to enable control/display unit of the modified apparatus of Sugihara to allow the user to chose which one of the cleaning devices or both have to be employed in the particular cleaning.
Sugihara also teaches that the display unit shows operational status by images.
Sugihara teaches driving the cleaning device based on the information of the obstacle detection unit. 


Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive.
The applicants allege that due to the claimed features, a user would be able to decide a setting from settings in accordance with a state or a type, for instance, of the dirt on the detection surface. The applicants also allege that in addition, as necessary, options of settings for a user to decide a setting are displayed, thus, the decision of the setting would be easier.
The applicants further allege that Sugihara, there is no technical idea that a GUI for guiding a user with settings as options of the number or combinations of operations is to be displayed.
The applicants’ arguments are not persuasive at least because the claims are not limited to the argued features.
The claims are not limited for guiding a user with the settings.
The claims are not limited to enable user to decide a setting from settings in accordance with a state or a type, for instance, of the dirt on the detection surface.
The claims are not limited to options of settings for a user to decide a setting.
Thus, the applicants’ arguments are not commensurate in scope with the claims and are not persuasive.
Further, Sugihara teaches a display unit showing operation status/settings and messages including at least intensity of cleaning, required time of cleaning, elapsed time of the cleaning, information related to operational results, messages to the user, cleaning mode messages, mounting, dismounting, connection status, etc.
Further, Sugihara teaches setting parameters of the cleaning by the user.
Thus, the applicants’ arguments are not only not commensurate with the claims, but also contradict to the teaching of Sugihara.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/           Primary Examiner, Art Unit 1711